Exhibit 10.1

 

FIRST AMENDMENT TO

 

STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) dated as of
June 13, 2013 is by and between Atwood Oceanics, Inc., a Texas corporation (the
“Company”), and Helmerich & Payne International Drilling Co., a Delaware
corporation (the “Seller”).

 

WHEREAS, on May 23, 2013, the Seller and the Company entered into a Stock
Purchase Agreement (the “Purchase Agreement”), pursuant to which the Seller
agreed to sell to the Company and the Company agreed to purchase from the Seller
an aggregate of 2,000,000 shares of Common Stock for a price per share of
$53.53, with the closing of such purchase occurring on June 13, 2013; and

 

WHEREAS, the Seller and the Company desire to amend the Purchase Agreement to
extend the closing to June 27, 2013 and, in consideration therefor, to increase
the aggregate payment at closing by $200,000.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the parties hereto hereby agree to
amend the Purchase Agreement as follows:

 

ARTICLE 1
AMENDMENTS

 

Section 1.1  Amendment to Article 1.  Section 1.2(a) of the Purchase Agreement
is hereby amended to (a) change the reference to “June 13, 2013” to “June 27,
2013”; (b) add “, plus an aggregate amount equal to $200,000,” in clause
(ii) before the parenthetical; and (c) change the reference to “$107,060,000” to
“$107,260,000” in such parenthetical.

 

ARTICLE 2
GENERAL PROVISIONS

 

Section 2.1  Other Provisions of Purchase Agreement.  Except as amended herein,
the Purchase Agreement shall remain in full force and effect according to its
original terms.

 

Section 2.2  Section Headings.  The captions and headings appearing at the
beginning of the various sections of this Amendment are for convenience of
reference only and shall not be given any effect whatsoever in the construction
or interpretation of this Amendment.

 

Section 2.3  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Amendment by the delivery of a facsimile signature, which signature shall
have the same force and effect as an original signature.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officer as of the date first written above.

 

 

 

ATWOOD OCEANICS, INC.

 

 

 

By:

/s/ Walter A. Baker

 

Name: Walter A. Baker

 

Title: Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

 

 

 

By:

/s/ Juan Pablo Tardio

 

Name: Juan Pablo Tardio

 

Title: Vice President and Treasurer

 

Signature Page to

First Amendment to Stock Purchase Agreement

 

--------------------------------------------------------------------------------